Citation Nr: 1417788	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-22 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a sebaceous cyst, claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for toenail and fingernail fungus, claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.

5.  Entitlement to an initial compensable disability rating for the period prior to September 21, 2012 and in excess of 10 percent thereafter for peripheral neuropathy of the right upper extremity.

6.  Entitlement to an initial compensable disability rating for the period prior to September 21, 2012 and in excess of 10 percent thereafter for peripheral neuropathy of the left upper extremity.

7.  Entitlement to an initial compensable disability rating for the period prior to September 21, 2012 and in excess of 10 percent thereafter for peripheral neuropathy of the right lower extremity.

8.  Entitlement to an initial compensable disability rating for the period prior to September 21, 2012 and in excess of 10 percent thereafter for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  He served in the Republic of Vietnam from September 8, 1966, to August 19, 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and issued by the RO in Montgomery, Alabama.  In May 2012, the Board remanded this case for additional development and it now returns for final appellate review. 

During the pendency of the appeal, a January 2013 rating decision granted initial 10 percent disability ratings effective September 21, 2012 for peripheral neuropathy of all four extremities.  As the separate 10 percent ratings are less than the maximum available rating for each extremity, the issues remain on appeal and have been characterized as shown on the first page of the decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, following the issuance of the most recent supplemental statement of the case in January 2013, the Veteran submitted additional evidence in February 2013.  His representative waived RO consideration of such evidence in March 2014.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the Veteran's representative's March 2014 Written Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.     


FINDINGS OF FACT

1.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service; did not manifest within one year of service discharge; and was not caused or aggravated by service-connected diabetes mellitus.  

2.  Sebaceous cyst is not shown to be causally or etiologically related to any disease, injury, or incident in service; and was not caused or aggravated by service-connected diabetes mellitus.  

3.  Toenail and fingernail fungus is not shown to be causally or etiologically related to any disease, injury, or incident in service; and was not caused or aggravated by service-connected diabetes mellitus.  

4.  For the entire appeal period, the Veteran's diabetes mellitus has been manifested by the need for daily oral hypoglycemic agents and dietary restrictions; however, the evidence does not demonstrate regulation of physical activity as defined by VA regulations, there have not been episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, and there are no diabetic complications other than peripheral neuropathy.

5.  For the entire appeal period, i.e. since VA received his initial claim on July 14, 2005, the Veteran's service-connected peripheral neuropathy of the right upper extremity is manifested by subjective complaints of sensory impairment, without more severe manifestations more nearly approximating moderate or severe incomplete paralysis or complete paralysis of the affected nerve.

6.  For the entire appeal period, i.e. since VA received his initial claim on July 14, 2005, the Veteran's service-connected peripheral neuropathy of the left upper extremity is manifested by subjective complaints of sensory impairment, without more severe manifestations more nearly approximating moderate or severe incomplete paralysis or complete paralysis of the affected nerve.

7.  For the entire appeal period, i.e. since VA received his initial claim on July 14, 2005, the Veteran's service-connected peripheral neuropathy of the right lower extremity is manifested by subjective complaints of sensory impairment, without more severe manifestations more nearly approximating moderate or severe incomplete paralysis or complete paralysis of the affected nerve.

8.  For the entire appeal period, i.e. since VA received his initial claim on July 14, 2005, the Veteran's service-connected peripheral neuropathy of the left lower extremity is manifested by subjective complaints of sensory impairment, without more severe manifestations more nearly approximating moderate or severe incomplete paralysis or complete paralysis of the affected nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2006), (2013).

2.  The criteria for service connection for a sebaceous cyst have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.310 (2006), (2013).

3.  The criteria for service connection for toenail and fingernail fungus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.310 (2006), (2013).

4.  For the entire appeal period, the criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 3.321, 4.119, Diagnostic Code 7913 (2013). 

5.  For the entire appeal period, i.e., since July 14, 2005, the criteria for an initial 10 percent rating, but no higher, for peripheral neuropathy of the right upper extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Codes 7913, 8515 (2013).

6.  For the entire appeal period, i.e., since July 14, 2005, the criteria for an initial 10 percent rating, but no higher, for peripheral neuropathy of the left upper extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Codes 7913, 8515 (2013).

7.  For the entire appeal period, i.e., since July 14, 2005, the criteria for an initial 10 percent rating, but no higher, for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Codes 7913, 8520 (2013).

8.  For the entire appeal period, i.e., since July 14, 2005, the criteria for an initial 10 percent rating, but no higher, for peripheral neuropathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Codes 7913, 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities were granted and initial ratings were assigned in the February 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In regard to the service connection claims, notice letters provided to the Veteran in July 2005, which was issued prior to the initial, unfavorable February 2006 rating decision, and April 2007 advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  
 
The Board observes that the July 2005 letter did not provide notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  However, the RO provided such notice in March 2006 and April 2007 letters.  While such letters were issued after the initial February 2006 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006 and April 2007 letters were issued, the Veteran's claims were readjudicated in the May 2008 statement of the case and the June 2009 and January 2013 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claims, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  In this regard, the Board notes that the AOJ also requested and associated records from Dr. L.W. Yielding and the Dermatology Associates of Knoxville, P.C. (identified by the Veteran).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Consistent with the May 2012 Board remand, the AOJ also requested that the Veteran provide additional information regarding his private treatment in a May 2012 notice letter.  The Veteran did not request that VA attempt to obtain private medical records, but rather provided copies of his medical records from the Moore Family Medicine Clinic.  The Veteran has also not indicated that further records from this facility need to be obtained.  The AOJ also obtained VA medical records (in the form of copies of the VA examination reports) from the Birmingham VA Medical Center (VAMC).  In an October 2012 Report of General Information, the AOJ contacted the Veteran and clarified that he had not received regular treatment from the Birmingham VAMC, but only received his VA examinations there.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The Veteran was also afforded VA examinations in December 2005 and, in compliance with the September 2012 Board remand directives, in September 2012.  The Board finds that such VA examinations and the opinions rendered in September 2012 are adequate to decide the issues, as they are predicated on an interview with the Veteran; a review of the record, to include his available service treatment records; and a physical examination.  In regard to the service connection claims, while the Board previously determined that the December 2005 VA examiner's opinions were inadequate to decide the claims, the opinions proffered by the September 2012 VA examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, in regard to the Veteran's initial rating claims, such examinations address the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding each issue decided herein has been met.  

As noted previously, in May 2012, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, the Veteran was provided with an opportunity to identify any outstanding records in the May 2012 letter, all outstanding VA treatment records from the Birmingham facility were obtained, and the Veteran was afforded VA examinations in September 2012 in order to determine the current nature and severity of his diabetes mellitus and its complications, to include whether his claimed hypertension, sebaceous cyst, and nail fungus are related to such disease.  Therefore, the Board finds that the AOJ has substantially complied with the May 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claims

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For Veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, to include cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifesting to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Alternatively, when a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 13331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra,  the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears) already mentioned, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran claims that his hypertension, sebaceous cyst, and toenail and fingernail fungus were caused or aggravated by his service-connected diabetes mellitus.  In this regard, he does not allege, nor does the record reflect, that he first manifested such disorders during service or that such are otherwise related to service on a direct or, in the case of hypertension, presumptive basis. Specifically, the Veteran's service treatment records are negative for complaints, treatment, or diagnoses of referable to hypertension, sebaceous cysts, or toenail and/or fingernail fungus.  In fact, his August 1967 separation examination revealed blood pressure of 130/74 and normal heart, skin and vascular systems and, in his accompanying report of medical history, the Veteran denied having high or low blood pressure and skin diseases.  Rather, the Veteran has claimed that he currently has such disorders as a result of his service-connected diabetes mellitus type II.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

As an initial matter, the Board finds that the Veteran has current diagnoses of hypertension, sebaceous cysts, and  toenail and fingernail fungus.  Specifically, July 2005 and other records from Dr. L.W. Yielding reflect diagnoses and treatment of the first two disorders and, at the September 2012 VA skin examination, toenail and fingernail fungus - onychomycosis was diagnosed. 

Moreover, there are numerous private medical records documenting the Veteran's complaints of, or treatment for, hypertension and cysts.  Those records do not include any treatment for toenail and fingernail fungus.  In his July 2005 claim application, however, the Veteran reported that he treated the fungus condition himself, with over the counter medications.  None of the private medical records include any information as to the etiology of any of those disorders.

In December 2005, the Veteran underwent a VA examination.  The Veteran reported that hypertension was diagnosed in 2005 and was controlled with medication.  The VA examiner diagnosed the Veteran with essential hypertension that was more than likely not caused by diabetes mellitus and was not a complication of diabetes mellitus.  Such examination did not address the Veteran's cysts or toenail/fingernail fungus.

In the May 2012, the Board found that the December 2005 VA examination opinion was inadequate, as the VA examiner had not provided a rationale for his opinion or addressed the question of if hypertension was aggravated by his diabetes mellitus.  

In September 2012, the Veteran underwent another VA examination for the hypertension, sebaceous cyst, and toenail and fingernail fungus claims.

In regard to the hypertension claim, the VA examiner diagnosed the Veteran with hypertension, starting in the late 1990s.  The Veteran reported that he first knew he had an elevated blood pressure in the 1990s, from his employer, and that he started medication for hypertension in the mid-2000s.  

As to the skin conditions, the VA examiner found that the Veteran had an infectious skin condition, namely onychomycosis, which was diagnosed in the 1990s.  Also, the Veteran had sebaceous cyst since the 1980s.  

For the onychomycosis, the Veteran reported that he started noticing a thickening and color changes of his toenails and hands since the 1990s, which has progressed over the years.  The Veteran indicated that he did not have any sudden increase in the pattern, but rather just a slow gradual increase in the extent of the disease.  He also denied any complications for the disorder or the receipt of medication for it.

For the sebaceous cysts, the Veteran reported that he has had issues with the cysts since the 1980s and that it has been a progressive condition.  The Veteran reported that he would have them excised, with the most occurring in 2004, prior to his diabetes mellitus diagnosis.  Since 2005, the Veteran has only had one cyst, but did not receive any medication for it.  

The VA examiner found that the Veteran's onychomycosis appeared as thickened, dystrophic and discolored nails for all the toes and on his right thumb and fourth and fifth fingers.  Also, the VA examiner noted a cyst on the mid back.  

The September 2012 VA examiner opined that the Veteran's hypertension, sebaceous cyst, and onychomycosis were less likely as not (less than 50%) related to, caused by, or aggravated by his service-connected diabetes mellitus.  The VA examiner explained that the claimed conditions had preceded the diagnosis/onset of diabetes mellitus.  Additionally, based on objective review of the medical data, the Veteran's statements, and physical examination, the VA examiner found no objective data for aggravation.  

Specifically, the September 2002 VA examiner noted that the hypertension had stayed at the same degree of severity with no significant loss of control or increase in medication since the onset of the diabetes mellitus.  Additionally, the Veteran's cysts had actually improved since the onset of diabetes mellitus, based on the medical records.   Finally, the VA examiner found that, although the nail fungus had very slowly progressed over the past 10 years, it had been a slow increase that was well within what would be expected with the natural progression of the disease.  

Therefore, there are only two medical opinions that address the question of secondary service connection.  However, as noted in the May 2012 Board remand, the December 2005 VA examiner did not provide a rationale for the negative etiological opinion or provide an opinion on aggravation in regard to the hypertension claim.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Therefore, the Board found that the December 2005 VA examiner's opinion regarding the potential relationship between the Veteran's diabetes mellitus and hypertension to be inadequate.  Additionally, the December 2005 VA examiner did not address the etiology of the Veteran's sebaceous cyst and toenail and fingernail fungus.

In contrast, the opinions proffered by the September 2012 VA examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl,supra.  Therefore, the Board accords great probative weight to the September 2012 VA examiner's opinion.  There is no medical opinion to the contrary.    

The only evidence of record supportive of the Veteran's claims is his contention that he has hypertension, sebaceous cysts, and toenail and fingernail fungus due to his service-connected diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issues in this case, i.e., whether the Veteran has the medically diagnosed disorders of hypertension, sebaceous cysts, and/or toenail and fingernail fungus etiologically related to his service-connected diabetes mellitus, such questions fall outside the realm of common knowledge of a lay person as they involves medical subjects concerning the internal physical processes that extend beyond any immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, determining whether hypertension and skin abnormalities, to include nail fungus, are related to diabetes mellitus requires knowledge of the endocrine system and how such impacts the cardiovascular and dermatological systems.  There is no indication that the Veteran possesses specialized knowledge regarding such topics.  Therefore, his lay opinions regarding the potential relationship between his claimed hypertension, sebaceous cysts, and toenail and fingernail fungus and diabetes mellitus are not competent on such matter and are accorded no probative weight.

For the foregoing reasons, service connection is not warranted for hypertension, sebaceous cysts, and toenail and fingernail fungus.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's service connection claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an initial rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 7913 for diabetes mellitus, a 20 percent rating is warranted where the diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet. A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities. A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913. 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are deemed part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

As the Veteran is right-handed (dominant), the major ratings apply to the right upper extremity and the minor ratings apply to the left upper extremity.

Under Diagnostic Code 8515, for the median nerve, mild incomplete paralysis is indicative of a 10 percent evaluation for both the major and minor extremities; moderate incomplete paralysis is indicated by a 20 percent evaluation for the minor extremity and 30 percent for the major extremity, and severe incomplete paralysis is indicated by a 40 percent evaluation for the minor extremity and 50 percent for the major extremity.  Complete paralysis in indicated with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  See Diagnostic Codes 8515.  

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy. A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the terms "mild," "moderate" and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran contends that his diabetes mellitus is more severe than indicated by the 20 percent disability rating that the RO initially assigned.  In his July 2008 VA Form 9, he argued that an increased rating was warranted based on his use of medications.  He further contends that compensable ratings are warranted for his peripheral neuropathy of each extremity, prior to September 21, 2012, and ratings in excess of 10 percent are warranted for the entire appeal period.   

The Veteran's diabetes mellitus has been rated 20 percent disabling under Diagnostic Code 7913, which provides for a 20 percent rating where the diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet. 

Private medical records generally document that the Veteran receives treatment for diabetes mellitus in the form of medication.  The private medical records of Dr. L.W. Yielding generally document treatment for diabetes mellitus.  In a July 2005 private medical record, she reported that the diabetes mellitus was controlled with medication.  

In December 2005, the Veteran underwent a VA examination.  At that time, he reported that he had never been hospitalized for diabetes mellitus and that his diet included decreased meat and increased fruit.  He denied any restriction of activities.  The VA examiner diagnosed the Veteran with diabetes mellitus, controlled with medication.

In September 2012, the Veteran underwent another VA examination.  The VA examiner reported that the diabetes mellitus was managed by restricted diet and prescribed oral hypoglycemic agent(s).  The VA examiner specifically found that regulation of activities was not part of the medical management of diabetes mellitus.  The VA examiner further noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times a month and had not been hospitalized for such reactions in the past 12 months.  The Veteran also had not had any progressive unintentional weight loss due to diabetes mellitus.  

The September 2012 VA examiner noted that the Veteran's diabetes mellitus complications included peripheral neuropathy, but that his diabetes mellitus had not caused or aggravated various other disorders (such as erectile dysfunction, cardiac condition, hypertension, peripheral vascular disease, stroke, skin conditions, and/or eye conditions).  The VA examiner also found that the diabetes mellitus did not impact the Veteran's ability to work 

In a February 2013 letter, Dr. C.E. Moore reported that the Veteran's medication had recently been increased.  That letter did not provide any indication that the physician had ordered a restriction of the Veteran's activities.

In this case, the evidence reflects that the Veteran has required oral hypoglycemic agents and restricted diet throughout the appeal period.  However, in addressing the third criterion for a higher rating, specifically a 40 percent disability rating, the Veteran has not been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20440, 20446 (May 7, 1996) (defining regulation of activities as used by VA in Diagnostic Code 7913).   See also 38 C.F.R. § 4.119, Diagnostic Code 7913.

None of the medical records show that medical restriction of activities has been prescribed by any of his private medical providers.  Moreover, the Veteran himself denied such a restriction during his December 2005 VA examination.  The September 2012 VA examiner specifically found that there was no such restriction in place.  As such, a 40 percent disability rating is not warranted on such basis.  The September 2012 VA examiner also found that the Veteran did not have hypoglycemic reactions or ketoacidosis that would require one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Such reactions are required for consideration of 60 or 100 percent disability ratings for diabetes mellitus.  Therefore, an initial rating in excess of 20 percent on such bases is not warranted.

The Veteran has claimed that a higher rating is warranted based on the medications he uses (July 2008 VA Form 9), and that a restriction of activities is not necessary for a higher rating.  However, the restricted diet, insulin, and restriction of activities are conjunctive elements, all of which must be met for the 40 percent rating criteria.  Additionally, the criteria for Diagnostic Code 7913 are successive and not variable, as the assignment of higher ratings require that elements from the lower ratings are met.  Diagnostic Code 7913 successively builds on the treatment requirement and number of recurring episodes of severe symptoms necessary for a higher rating.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); see also Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (holding that under 38 C.F.R. § 4.7 when there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; however, 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).   As such, despite the Veteran's contentions, all the rating criteria, including restriction of activities, must be met for a higher rating.  As such, a disability rating in excess of 40 percent for diabetes mellitus is not warranted at any point during the appeal period.

Next, the Board will review whether separate compensable ratings or increased ratings are warranted for the Veteran's diabetic complications.  Note (1), following the rating criteria, indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 

As noted in the Introduction section, above, the Veteran presently receives separate disability ratings for peripheral neuropathy of each upper and lower extremity.  

The RO rated each upper extremity under Diagnostic Code 8515, for peripheral neuropathy of the median nerve. The RO also rated the Veteran's peripheral neuropathy of each lower extremity under Diagnostic Code 8520, for paralysis of the sciatic nerve.  The Veteran contends that his peripheral neuropathy is more severe than indicated by the noncompensable disability ratings he had for each extremity, prior September 21, 2012, and the 10 percent disability ratings he has had for each extremity from that time.  

The Board notes that the private medical records generally document that the Veteran has had peripheral neuropathy since July 14, 2005 (the date that VA received his claim).  However, those records do not provide specific information for rating purposes, including which nerve(s) is involved or the severity of the neuropathy.

The December 2005 VA examiner reported that the Veteran had sensory decrease from the fingertips to the palms and toes to forefoot.  There was also decreased vibration and abnormal thermal for cold in the lower extremities, to the knees.  There was no muscle atrophy and strength was 5/5 overall.  The VA examiner found that that the Veteran had "[p]eripheral neuropathy with a diabetic component...a complication of diabetes; however, he does have underlying neuropathy which started 12 years ago."   

The September 2012 VA examiner provided an evaluation of the severity of the peripheral neuropathy of each extremity for rating purposes.  That VA examiner found diabetic peripheral neuropathy of the bilateral upper/lower extremities and noted that the Veteran was right hand dominant.  The VA examiner found mild intermittent pain, paresthesias and/or dyesthesias, and numbness of each extremity.  The VA examiner also found normal strength and reflexes.  The VA examiner noted decreased light touch of the bilateral hand/fingers and foot/toes and decreased position sense and vibration sense of the lower extremities.  The VA examiner found no muscle atrophy.  

The September 2012 VA examiner found that the Veteran had upper extremity diabetic peripheral neuropathy of the radial nerve, median nerve, and ulnar nerve.  However, the VA examiner found no paralysis, including no incomplete paralysis of any of those nerves.  Rather, the VA examiner found that those nerves were bilaterally normal.

Similarly, the September 2012 VA examiner determined that the Veteran had bilateral, lower extremity diabetic peripheral neuropathy of the sciatic and femoral (anterior crural) nerves.  The VA examiner opined that there was no paralysis and the nerves were normal.

The September 2012 VA examiner further found that the service-connected peripheral neuropathy did not affect the Veteran's ability to work.  

Both the December 2005 VA examiner (finding of sensory decrease from the fingertips to the palms and toes to forefoot and decreased vibration below knees) and September 2012 VA examiner (findings of mild intermittent pain, paresthesias and/or dyestehsias and numbness; decreased light touch/monofilament testing of the hand/fingers and foot/toes) reported sensory symptoms.  

However, the December 2005 VA examiner found no muscle atrophy and normal strength.  The September 2012 VA examiner likewise determined that there was no constant pain, loss of strength, decreased reflexes, or muscle atrophy.  The latter VA examiner also specifically found that all the nerves were essentially normal, with no degree of paralysis.  

In a January 2013 rating decision, the AOJ granted separate 10 percent ratings under Diagnostic Code 8515 for the medial nerve and Diagnostic Code 8520 for the sciatic nerve.  The AOJ appears to have granted these ratings based on the diagnosis of peripheral neuropathy of each extremity and the above complaints and findings of mainly subjective, sensory symptoms (despite the normal nerve findings by the September 2012 VA examiner).  The RO granted a 10 percent rating effective September 21, 2012 (the date of the September 2012 VA examination).

The Board finds that the Veteran's diagnosis of peripheral neuropathy of each extremity was also present during the December 2005 VA examination, which also documented findings of the Veteran's subjective, sensory complaints.  As such, giving the Veteran the benefit of the doubt as to the presence of his reported sensory symptoms of each extremity, the Board finds that an initial 10 percent disability rating is warranted for the entire appeal period, i.e., since July 14, 2005, when VA received his initial claim.   

However, a disability rating in excess of 10 percent is not warranted for any extremity at any time during the appeal period.  As previously noted, a compensable disability rating for the median nerve or the sciatic nerve requires at least mild, incomplete paralysis.  Even higher ratings would require at least moderate incomplete paralysis or more severe paralysis for the nerves.  Diagnostic Codes 8515 and 8520.  The September 2012 VA examination found that each sciatic and median nerve was normal, without either complete or incomplete paralysis.  

Additionally, as previously noted, in general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability (or the same manifestation of a disability) under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14.

As such, providing separate ratings for each upper extremity under each of the codes for median, radial, and ulnar nerves (Diagnostic Codes 8514, 8515 and 8516) or for each lower extremity for the sciatic and femoral nerves (Diagnostic Codes 8520, 8526) would result in compensating the Veteran two or three times over for the same symptoms of peripheral neuropathy.  In the present case, the functional effects of the Veteran's peripheral neuropathy of each extremity are the same, as discussed above, in regards to subjective sensory complaints.  In contrast, there have been no findings of decreased strength or other symptoms distinguishing separate functional effects.  See 38 C.F.R. § 4.14.  Therefore, separate ratings for the radial and ulnar nerves, in addition to that already assigned for the median nerve, and for the femoral nerve, in addition to that already assigned for the sciatic nerve, would doubly or thrice compensate the Veteran for the same symptomatology and thus result in pyramiding.  Id., Esteban, supra.  Therefore, assigning separate ratings pursuant to Diagnostic Codes 8514, 8516, and 8526 is prohibited.  

The Board further finds that no additional separate compensable ratings are warranted for diabetic complications.  The September 2012 VA examiner found that the Veteran's diabetes mellitus complications included peripheral neuropathy, but that it had not caused or aggravated various other disorders, including: erectile dysfunction, cardiac condition, hypertension (also discussed separately in this decision), peripheral vascular disease, stroke, skin conditions, and/or eye conditions.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his diabetes mellitus and peripheral neuropathy of each extremity.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal are more severe than the reflected by assigned disability ratings.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).   In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for each disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities are not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities of diabetes mellitus and bilateral peripheral neuropathy of the upper and lower extremities.  In this regard, the Board finds that the Veteran's symptomatology associated with each disability is fully addressed by the rating criteria.  Specifically, the rating criteria addresses the severity of the diabetes mellitus as a whole, to include consideration of treatment required, such as that of a hypoglycemic agent and the necessity of frequent regular medical care by a diabetic care provider, and allows for separate ratings for diabetic complications.  Also, in regard to the peripheral neuropathy, the rating criteria addresses each nerve involved and the degree to which it is affected by paralysis.  The rating criteria for the nerves includes how the disability affects physical functions and includes consideration of sensory and strength involvement.  Furthermore, specific criteria to address the different functions of each separate nerve are included in the rating schedule.  In addition, the Veteran has not asserted symptoms not contemplated by the rating schedule in connection with his claims.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence reflects that the Veteran retired from employment for non-medical reasons.  Also, the September 2012 VA examiner found that, based on examination (including of diabetes mellitus and peripheral neuropathy of each extremity), and the lack of effects on activities of daily living, the Veteran's conditions were not an issue for employment.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for an initial rating in excess of 20 percent for diabetes mellitus and initial ratings in excess of 10 percent for peripheral neuropathy of the four extremities.  Therefore, the benefit of the doubt doctrine is not applicable with respect to such claims, and they must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.   


ORDER

Service connection for hypertension is denied.

Service connection for sebaceous cyst is denied.

Service connection for toenail and fingernail fungus is denied.

An initial disability rating in excess of 20 percent for diabetes mellitus is denied.

For the entire appeal period, i.e., since July 14, 2005, an initial disability rating of 10 percent, but no higher, for peripheral neuropathy of the right upper extremity is granted, subject to the laws and regulations governing payment of monetary benefits.  

For the entire appeal period, i.e., since July 14, 2005, an initial disability rating of 10 percent, but no higher, for peripheral neuropathy of the left upper extremity is granted, subject to the laws and regulations governing payment of monetary benefits.  

For the entire appeal period, i.e., since July 14, 2005, an initial disability rating of 10 percent, but no higher, for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing payment of monetary benefits.  

For the entire appeal period, i.e., since July 14, 2005, an initial disability rating of 10 percent, but no higher, for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing payment of monetary benefits.  



______________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


